Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

by and among

Pike Corporation,

Pioneer Parent, Inc.

and

the Shareholders named herein

dated as of August 4, 2014



--------------------------------------------------------------------------------

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is entered into as of
August 4, 2014, by and among Pioneer Parent, Inc., a Delaware corporation
(“Parent”), Takuan, LLC, a North Carolina limited liability company (“Takuan”),
the Joe B./Anne A. Pike Generation Skipping Trust (the “Trust”) and J. Eric Pike
(collectively with Takuan and the Trust, the “Shareholders” and each, a
“Shareholder”), and Pike Corporation, a North Carolina corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement and Plan of Merger (as in effect
on the date hereof, the “Merger Agreement”), dated as of August 4, 2014, by and
among Parent, Pioneer Merger Sub, Inc. a North Carolina corporation and a direct
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company.

W I T N E S S E T H:

WHEREAS, as of the date hereof, each Shareholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) (including
entitlement to dispose of (or to direct the disposition of) and has the right to
vote (or to direct the voting of)) the number of shares of common stock, par
value $0.001 per share (the “Company Stock”), of the Company set forth opposite
such Shareholder’s name on Schedule A hereto (such shares of Company Stock,
together with any other shares of Company Stock the voting power over which is
directly or indirectly acquired by such Shareholder until the termination of
this Agreement pursuant to the terms hereof, are collectively referred to herein
as the “Covered Shares”);

WHEREAS, simultaneously herewith, Parent, Merger Sub and the Company are
entering into the Merger Agreement, pursuant to which (subject to the terms and
conditions set forth therein) Merger Sub will merge with and into the Company,
with the Company surviving as a wholly-owned subsidiary of Parent (the
“Merger”); and

WHEREAS, as a condition to the willingness of Parent and the Company to enter
into the Merger Agreement and agree to perform their obligations under the
Merger Agreement, and as an inducement and in consideration therefor, the
Shareholders are executing this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises,
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Other Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

(b) “Person” means an individual, corporation, limited liability company,
general or limited partnership, association, trust, unincorporated organization,
other entity or group.



--------------------------------------------------------------------------------

(c) “Representative” means, with respect to any particular Person, any director,
officer, employee, accountant, consultant, legal counsel, investment banker,
advisor, agent or other representative of such Person.

(d) “Transfer” means, directly or indirectly, to sell, transfer, convert,
assign, pledge, encumber, hypothecate or otherwise dispose of (whether by merger
or consolidation (including by conversion into securities or other consideration
as a result of such merger or consolidation), by tendering into any tender or
exchange offer, by testamentary disposition, by operation of law or otherwise),
either voluntarily or involuntarily, or to enter into any contract, option or
other arrangement or understanding with respect to the voting of or sale,
transfer, conversion, assignment, pledge, encumbrance, hypothecation or other
disposition of (whether by merger or consolidation (including by conversion into
securities or other consideration as a result of such merger or consolidation),
by tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).

ARTICLE II

VOTING AND SUPPORT AGREEMENT

Section 2.1 Agreement to Vote the Covered Shares.

(a) Except as otherwise provided in this Agreement, at any meeting of the
Company’s shareholders (or any adjournment or postponement thereof), each
Shareholder shall appear at each such meeting or otherwise cause its Covered
Shares to be present (including by proxy) thereat for purposes of calculating a
quorum and shall vote (or cause to be voted, including with respect to every
action or approval by written consent of the shareholders of the Company) all of
the Covered Shares that such Shareholder is entitled to vote:

i. in favor of (A) the adoption and approval of the Merger Agreement and the
other transactions contemplated by the Merger Agreement (and any actions
required in furtherance thereof) and (B) any proposal to adjourn or postpone
such meeting of the shareholders to a later date if there are not sufficient
votes to adopt and approve the Merger Agreement;

ii. against any action, proposal, transaction or agreement that is not
recommended by the Company Board for approval and that would reasonably be
expected to (A) result in a breach of any covenant, representation, warranty or
other obligation or agreement of the Company set forth in the Merger Agreement,
(B) result in any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled or (C) impede, frustrate, interfere with,
delay, postpone or adversely affect the Merger and the other transactions
contemplated by the Merger Agreement; and

iii. in the event the Merger Agreement has not been terminated, against (A) any
Acquisition Proposal; (B) any material change in the present capitalization of
the Company or any amendment of the Company’s articles of incorporation or
bylaws (other than the transactions contemplated by the Merger Agreement); or
(C) any other material change in the Company’s corporate structure or business
(other than the transactions contemplated by the Merger Agreement).

(b) Each Shareholder hereby represents, covenants and agrees that, except for
this Agreement or as set forth in the Company Disclosure Letter, such
Shareholder (i) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to its Covered Shares and shall not deposit or Transfer any of its
Covered Shares

 

2



--------------------------------------------------------------------------------

into a voting trust, (ii) has not granted, and shall not grant at any time while
this Agreement remains in effect, a proxy consent or power of attorney with
respect to its Covered Shares (except to the extent such proxy consent or power
of attorney directs the holder or grantee of the proxy or power of attorney to
vote such Shareholder’s Covered Shares as required by the terms of this
Agreement) and (iii) has not taken and shall not take any action that would make
any representation or warranty of such Shareholder contained herein untrue or
incorrect in any material respect or have the effect of preventing or disabling
such Shareholder from performing in any material respect any of its obligations
under this Agreement.

ARTICLE III

TRANSFER OF SHARES; COVENANTS

Section 3.1 Transfer of Shares. Each Shareholder hereby agrees not to
(a) Transfer or cause to be Transferred any of such Shareholder’s Covered
Shares, beneficial ownership thereof or any other interest therein, (b) enter
into any agreement, arrangement or understanding, or take any other action, that
violates or conflicts with, or would reasonably be expected to violate or
conflict with, or would reasonably be expected to result in or give rise to a
violation of or conflict with, such Shareholder’s representation, warranties,
covenants and obligations under this Agreement or (c) take any action that would
restrict or otherwise affect such Shareholder’s legal power, authority and right
to comply with and perform its covenants and obligations under this Agreement.
Any Transfer in violation of this provision shall be null and void. The
foregoing restriction on Transfers of Covered Shares shall not prohibit any
Transfers by a Shareholder (i) in connection with the transactions contemplated
by the Merger Agreement or (ii) to an Affiliate of such Shareholder if the
Affiliate transferee agrees in a writing, reasonably satisfactory in form and
substance to Parent, to be bound by all of the terms of this Agreement.

Section 3.2 Dividends, Distributions, Etc. in Respect of Covered Shares. In the
event of a stock dividend or stock distribution, or any change in the Company
Stock by reason of any stock dividend or stock distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Covered
Shares” shall be deemed to refer to and include the Covered Shares as well as
all such stock dividends, stock splits and stock distributions and any
securities into which or for which any or all of the Covered Shares may be
changed or exchanged or which are received in such transaction (other than any
securities in Parent received by a Shareholder pursuant to the consummation of
the Merger).

Section 3.3 Certain Provisions.

(a) No Person executing this Agreement who is or becomes during the term hereof
a director or officer of the Company shall be deemed to make any agreement or
understanding in this Agreement in such Person’s capacity as a director or
officer. Each Shareholder is entering into this Agreement solely in such
Shareholder’s capacity as the beneficial owner of Covered Shares and nothing
herein shall limit or affect any actions taken (or any failures to act) by a
Shareholder or any of its Affiliates in such Person’s capacity as a director or
officer of the Company. The taking of any actions (or any failures to act) by a
Shareholder or any of its Affiliates in such person’s capacity as a director or
officer of the Company shall not be deemed to constitute a breach of this
Agreement, regardless of the circumstances related thereto.

(b) For the purposes of this Agreement, the Company shall be deemed not to be an
Affiliate or Subsidiary of a Shareholder, and any officer, director, employee,
agent or advisor of the Company (in each case, in their capacities as such)
shall be deemed not to be a Representative of a Shareholder.

 

3



--------------------------------------------------------------------------------

Section 3.4 Waiver of Appraisal Rights. Each Shareholder hereby waives and
agrees not to assert any appraisal rights pursuant to Section 55-13-21 of the
NCBCA or otherwise in connection with the Merger with respect to any and all
Covered Shares held by the undersigned.

Section 3.5 Waiver of Claims. Each Shareholder agrees (on their own behalf and
on behalf of their successors-in-interest, transferees or assignees) to forego
participation as a plaintiff or member of a plaintiff class in any action
(including any class action) with respect to any claim, direct, derivative or
otherwise, based on their status as shareholders of the Company relating to the
negotiation, execution or delivery of the Merger Agreement or the consummation
of (but not the failure to consummate) the Merger and the other transactions
contemplated by the Merger Agreement, and to take all necessary steps to
affirmatively waive and release any right or claim of recovery or recovery in
any settlement or judgment related to any such action reasonably requested by
Parent in writing; provided, however, that none of the Shareholders waive,
release or discharge any claims relating to this Agreement or the breach of the
Merger Agreement by Parent or Merger Sub or breach of the Limited Guarantee by
the Limited Guarantor. For the avoidance of doubt, none of the Shareholders
waive, release or discharge any claims relating to the right to receive the
Merger Consideration under the Merger Agreement. Each Shareholder acknowledges
and agrees that it is not entitled to any direct remedies under the Limited
Guarantee with respect to the Limited Guarantor or any of its Representatives,
and the relief and remedies, as set forth in the Limited Guarantee, are made
available only to the Company and only to the extent so provided.

Section 3.6 Disclosure. Subject to reasonable prior notice and approval (not to
be unreasonably withheld, conditioned or delayed) of the Shareholders, each
Shareholder hereby authorizes the Company and Parent to publish and disclose in
any announcement or disclosure required by the SEC and in the Proxy Statement,
the Shareholder’s identity and ownership of such Shareholder’s Covered Shares
and the nature of the Shareholder’s obligations under this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder hereby represents and warrants with respect to it and its
ownership of Covered Shares only, to Parent and the Company as follows:

Section 4.1 Authorization; Execution; Enforceability. Such Shareholder has the
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by such Shareholder of the transactions contemplated hereby have
been duly and validly authorized by such Shareholder, and, if applicable, no
other proceedings on the part of such Shareholder are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Shareholder
and, assuming that this Agreement constitutes the valid and binding agreement of
Parent and the Company, constitutes the valid and binding agreement of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except that such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). Other than as provided in the Merger Agreement and any filings by such
Shareholder with the SEC, the execution, delivery and performance by such
Shareholder of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Entity, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the Merger or the Shareholder’s ability to
observe and perform such Shareholder’s material obligations hereunder.

 

4



--------------------------------------------------------------------------------

Section 4.2 Ownership of Shares. Such Shareholder beneficially owns the Covered
Shares opposite such Shareholder’s name on Schedule A as of the date hereof.
Such Shareholder has the sole power to vote (or cause to be voted) such Covered
Shares and has good and valid title to such Covered Shares, free and clear of
any and all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, claims, options, security interests, limitations, restrictions and
demands of any nature or kind whatsoever, other than those created by this
Agreement. Such Shareholder does not own, of record or beneficially, any shares
of capital stock of the Company other than the Covered Shares opposite such
Shareholder’s name on Schedule A hereto. Such Shareholder has, or will have at
the time of the applicable meeting of the Company’s shareholders, the sole right
to vote or direct the vote of, or to dispose of or direct the disposition of,
such Covered Shares and none of such Covered Shares is subject to any agreement,
arrangement or restriction with respect to the voting of such Covered Shares
that would prevent or delay such Shareholder’s ability to perform its
obligations hereunder. Except for the Rollover Contribution Agreement, there are
no agreements or arrangements of any kind, contingent or otherwise, obligating
such Shareholder to Transfer, or cause to be Transferred, any of the Covered
Shares set forth opposite such Shareholder’s name on Schedule A hereto and no
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of such Covered Shares.

Section 4.3 No Conflicts. Neither the execution and delivery of this Agreement
by such Shareholder, nor the consummation by such Shareholder of the
transactions contemplated hereby, will (a) conflict with or result in any breach
of the organizational documents of such Shareholder (if not an individual);
(b) result in, or give rise to, a violation or breach of or a default (with or
without notice or lapse of time or both) under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
such Shareholder is a party or by which the Shareholder or any of its Covered
Shares or assets may be bound; or (c) violate any applicable law, except, with
respect to any of the foregoing clauses (a) through (c), as does not and could
not reasonably be expected to materially impair or delay such Shareholder’s
ability to perform its obligations under this Agreement.

Section 4.4 Reliance by Parent and the Company. Such Shareholder understands and
acknowledges that Parent and the Company are entering into the Merger Agreement
in reliance upon the execution and delivery of this Agreement by the
Shareholder.

Section 4.5 Litigation. As of the date of this Agreement, there is no action,
proceeding or investigation pending or, to the actual knowledge of such
Shareholder, threatened, against Shareholder, or any of its properties or assets
in or before any Governmental Entity or before any mediator or arbitrator that
questions or threatens such Shareholder’s ability to perform its obligations
under this Agreement on a timely basis or the validity of this Agreement.

Section 4.6 Finder’s Fees. No broker, investment bank, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Shareholder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to the Shareholders and the Company as
follows:

Section 5.1 Corporate Organization. Parent is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.

Section 5.2 Authorization; Execution; Enforceability. Parent has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions

 

5



--------------------------------------------------------------------------------

contemplated hereby. This Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by the
board of directors of Parent, and no other corporate proceedings on the part of
Parent are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Parent and, assuming that this Agreement constitutes
the valid and binding agreement of the Shareholders and the Company, constitutes
the valid and binding agreement of Parent, enforceable against Parent in
accordance with its terms, except that such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

Section 5.3 No Conflicts. Neither the execution and delivery of this Agreement
by Parent, nor the consummation by Parent of the transactions contemplated
hereby, will (a) conflict with or result in any breach of the organizational
documents of Parent; (b) result in, or give rise to, a violation or breach of or
a default (with or without notice or lapse of time or both) under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party; or (c) violate any applicable law,
except, with respect to any of the foregoing clauses (a) through (c), as does
not and could not reasonably be expected to materially impair or delay Parent’s
ability to perform its obligations under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Company hereby represents and warrants to the Shareholders and Parent as
follows:

Section 6.1 Corporate Organization. The Company is a corporation duly organized
and validly existing under the laws of its jurisdiction of incorporation.

Section 6.2 Authorization; Execution; Enforceability. The Company has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by the Company Board, and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by the Company and, assuming that this
Agreement constitutes the valid and binding agreement of the Shareholders and
Parent, constitutes the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and (b) general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

Section 6.3 No Conflicts. Neither the execution and delivery of this Agreement
by the Company, nor the consummation by the Company of the transactions
contemplated hereby, will (a) conflict with or result in any breach of the
organization documents of the Company; (b) result in, or give rise to, a
violation or breach of or a default (with or without notice or lapse of time or
both) under any of the terms of any material contract, understanding, agreement
or other instrument or obligation to which the Company is a party; or
(c) violate any applicable law, except, with respect to any of the foregoing
clauses (a) through (c), as does not and could not reasonably be expected to
materially impair or delay the Company’s ability to perform its obligations
under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

Section 7.1 Termination.

(a) Subject to Section 7.1(b), this Agreement shall terminate and none of Parent
or the Shareholders shall have any rights or obligations hereunder upon the
earlier to occur of: (i) the termination of the Merger Agreement in accordance
with its terms and (ii) the Effective Time of the Merger.

(b) Notwithstanding Section 7.1(a), (i) termination of this Agreement shall not
prevent any party hereunder from seeking any remedies (at law or in equity)
against any other party hereto for such party’s breach of any of the terms of
this Agreement that occurs prior to the effective date of such termination, and
(ii) Section 8.2 through Section 8.14, inclusive, of this Agreement shall
survive the termination of this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Publication. Each Shareholder hereby permits the Company to publish
and disclose in the Proxy Statement (including all documents and schedules filed
with the SEC) their identity and ownership of shares of Company Stock and the
nature of their commitments, arrangements and understandings pursuant to this
Agreement; provided, however, that such publication and disclosure shall be
subject to prior approval by the Shareholder, such approval not to be
unreasonably withheld or delayed.

Section 8.2 Further Actions. Each of the parties hereto agrees that it will use
its reasonable best efforts to do all things necessary to effectuate this
Agreement; provided, however, nothing set forth herein shall require any
Shareholder to expend any material sums in furtherance of the foregoing, unless
Parent or the Company agrees to reimburse such Shareholder such amounts.

Section 8.3 Amendment; Waivers. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party hereto, nor any failure
or delay on the part of any party hereto in the exercise of any right hereunder,
shall be deemed to constitute a waiver by the party taking such action of
compliance of any representations, warranties, covenants or agreements contained
in this Agreement. The waiver by any party hereto of a breach of any provision
hereunder shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder. Neither this
Agreement nor any term hereof may be amended or otherwise modified other than by
an instrument in writing signed by each of the parties hereto. No provision of
this Agreement may be waived, discharged or terminated other than by an
instrument in writing signed by the party against whom the enforcement of such
waiver, discharge, or termination is sought.

Section 8.4 Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of counterparts (including by facsimile
or electronic transmission), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement.

Section 8.5 Governing Law; Jurisdiction; Enforcement; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without giving effect to any choice or
conflict of law provision or rule

 

7



--------------------------------------------------------------------------------

(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. In addition, each of the parties hereto irrevocably agrees that
any legal suit, action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in any federal or state court located in
Charlotte, North Carolina. Each party hereto agrees that any such suit, action
or proceeding will constitute a mandatory complex business case under Chapter
7A, Section 45.4 of the North Carolina General Statutes, as may be amended from
time to time, and, if a party initiates such a suit, action or proceeding in
North Carolina state court, it must be brought in the North Carolina Business
Court as a mandatory complex business case. Each of the parties hereto hereby
irrevocably submits with regard to any such suit, action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any suit, action or proceeding with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 8.5, (ii) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable law, any claim that (x) the suit, action or proceeding in such
court is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each of the parties hereto agrees that
service of process upon such party in any such suit, action or proceeding shall
be effective if such process is given as a notice in accordance with Section 8.6
of this Agreement.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE MERGER AGREEMENT, THE TRANSACTIONS
CONTEMPLATED THEREIN, THE EQUITY FINANCING OR THE DEBT FINANCING. EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS SECTION.

Section 8.6 Specific Performance. The parties hereto acknowledge and agree that
(a) the covenants, obligations and agreements contained in this Agreement relate
to special, unique and extraordinary matters, (b) the Company and Parent are
relying on such covenants in connection with entering into the Merger Agreement
and (c) a violation of any of the terms of such covenants, obligations or
agreements will cause the Company and Parent irreparable injury for which
adequate remedies are not available at law and for which monetary damages are
not readily ascertainable. Therefore, the parties hereto agree that the Company
and Parent shall be entitled to an injunction, restraining order or such other
equitable relief as a court of competent jurisdiction may deem necessary or
appropriate to restrain any Shareholder from committing any violation of such
covenants, obligations or agreements. The parties further agree to waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief.

Section 8.7 Stop Transfer Order. In furtherance of this Agreement, each
Shareholder hereby authorizes and instructs the Company to instruct its transfer
agent to enter a stop transfer order with respect to the Transfer of any of the
Covered Shares held of record by such Shareholder (other than any Transfers
pursuant to the Merger Agreement) and (a) if this Agreement is terminated in
accordance

 

8



--------------------------------------------------------------------------------

with Section 7.1, then, promptly following the termination of this Agreement, or
(b) immediately following the Closing (and in any event within such time as
would not delay receipt by the Shareholder of the Merger Consideration), to
cause any stop transfer instructions imposed pursuant to this Section 8.7 to be
lifted.

Section 8.8 Notices. All notices, requests, instructions or other documents to
be given hereunder by any party to the other parties shall be in writing and
shall be deemed duly given (a) upon delivery, when delivered personally, (b) one
(1) Business Day after being sent by overnight courier or when sent by facsimile
transmission (with a confirming copy sent by overnight courier), and (c) three
(3) Business Days after being sent by registered or certified mail, postage
prepaid, as follows:

If to Parent, to:

Pioneer Parent, Inc.

c/o Court Square Capital Partners

55 East 52nd Street, 34th Floor

New York, New York 10055

Attn: Joseph M. Silvestri

Facsimile: (212) 752-6184

with a copy (which shall not constitute notice to Parent) to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attn: Geraldine A. Sinatra

Facsimile: (215) 994-2222

If to the Shareholders, to:

J. Eric Pike

Takuan, LLC

Joe B. / Anne A. Pike Generation Skipping Trust

2350 Williams Road

Lewisville, NC 27023

Attn: J. Eric Pike

Facsimile: (336) 719-4229

with a copy (which shall not constitute notice to Shareholders) to:

Rayburn Cooper and Durham, P.A.

227 West Trade Street, Suite 1200

Charlotte, North Carolina 28202

Attn: C. Richard Rayburn, Jr.

Facsimile: (704) 377-1897

 

9



--------------------------------------------------------------------------------

If to the Company (which shall not constitute notice to the Company), to:

Pike Corporation

100 Pike Way, PO 868

Mount Airy, NC 27030

Attn: Chief Financial Officer

Facsimile: (336) 719-4640

with a copy to:

Moore & Van Allen PLLC

100 N. Tryon Street, Suite 4700

Charlotte, North Carolina 28202

Attn: James R. Wyche

Facsimile: (704) 331-1159

Section 8.9 Entire Agreement; Assignment; No Third Party Beneficiaries. This
Agreement, the Limited Guarantee, the Merger Agreement, the Confidentiality
Agreement and the Equity Financing Commitment constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
hereto, or any of them, with respect to the subject matter hereof and thereof.
This Agreement may not be assigned by any of the parties hereto by operation of
law or otherwise. Nothing in this Agreement shall be construed as giving any
Person, other than the parties hereto and their heirs, successors, legal
representatives and permitted assigns, any right, remedy or claim under or in
respect of this Agreement or any provision hereof.

Section 8.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

Section 8.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible.

Section 8.12 Certain Interpretations. For purposes of this Agreement:

(a) Unless otherwise specified, all references in this Agreement to Articles and
Sections shall be deemed to refer to Articles and Sections of this Agreement.

(b) The Article and Section captions herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.

(c) Unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, and words denoting any gender shall
include all genders.

 

10



--------------------------------------------------------------------------------

(d) The words “include,” “includes” and “including,” when used herein shall be
deemed in each case to be followed by the words “without limitation.”

(e) The parties hereto agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

Section 8.13 Fees and Expenses. Except as otherwise provided herein, whether or
not the Merger is consummated, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses.

Section 8.14 Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or the Company any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to the Shareholders, and Parent and the Company
shall have no authority to direct the Shareholders in the voting or disposition
of any of the Covered Shares, except as otherwise provided herein.

[Remainder of page intentionally blank. Signature page(s) follow on next page.]

 

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent, the Company and the Shareholders has caused
this Agreement to be duly executed as of the day and year first above written.

 

PIONEER PARENT, INC. By:  

/s/ Kevin D. Brown

Name:   Kevin D. Brown Title:   Secretary

[Signatures continued on next page]

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

TAKUAN, LLC By:  

/s/ J. Eric Pike

Name:   J. Eric Pike Title:   Manager

/s/ J. Eric Pike

J. Eric Pike JOE B. / ANNE A. PIKE GENERATION SKIPPING TRUST By:  

/s/ J. Eric Pike

Name:   J. Eric Pike Title:   Trustee PIKE CORPORATION By:  

/s/ J. Eric Pike

Name:   J. Eric Pike Title:   Chairman and CEO

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Shareholder

   Number of Covered
Shares  

Takuan, LLC

     1,549,253   

J. Eric Pike

     437,259   

Joe B. / Anne A. Pike Generation Skipping Trust

     67,467   